NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO GONZALEZ-BELTRAN,                         No.    18-73119

                Petitioner,                     Agency No. A027-409-609

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2021**
                               San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Mario Gonzalez-Beltran1 seeks review of the Board of Immigration

Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s (“IJ”) denial

of withholding of removal and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
  Petitioner states that his true name is Hugo Hernan Zelaya. We join the parties in
referring to him by the name listed on the docket.
(“CAT”). We review denials of withholding and CAT relief for substantial

evidence, and we “must uphold the agency determination[s] unless the evidence

compels a contrary conclusion.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028

(9th Cir. 2019). We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

      Gonzalez-Beltran fled El Salvador at fifteen years old, in 1981. In 1988 or

1989, he witnessed a murder of a Mara Salvatrucha (“MS-13”) gang leader in

Southern California. When he refused to reveal the shooter’s identity, MS-13

members beat him with baseball bats. In 1990, an MS-13 member in Los Angeles

shot him. Because he believes that he is still recognizable, that MS-13 “would

never forget somebody,” and that an MS-13 member who knows him was deported

to El Salvador, Gonzalez-Beltran fears persecution and torture in El Salvador.

      Substantial evidence supports the BIA’s conclusion that Gonzalez-Beltran

has not shown a probability of persecution or a likelihood of torture. Gonzalez-

Beltran has had no incidents with MS-13 for over twenty years, and his assertion

that MS-13 would look for him in El Salvador, but not in San Diego, near where

the original incidents occurred, is speculative. See Lim v. INS, 224 F.3d 929, 938

(9th Cir. 2000) (concluding that despite death threats and murders of the

petitioner’s colleagues, the court could not conclude that “persecution will happen,

in the sense of being more likely than not,” given mitigating factors such as the


                                          2
petitioner having lived for six years in the country in which he feared harm);

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (concluding

that “vague and conclusory allegations of fear for his life” did not support a finding

of a well-founded fear of persecution, which is a less stringent standard than that

for withholding of removal).

      Because we uphold the BIA’s determinations of Gonzalez-Beltran’s claims

for withholding of removal and CAT relief, we need not decide whether the BIA

erred in concluding that Gonzalez-Beltran has been convicted of a particularly

serious crime.

      PETITION DENIED.




                                          3